OPINION
{¶ 1} This is another appeal by Mr. Hammond from another sentence for another crime, this time receiving stolen property, a felony of the fourth degree. He pled guilty and was sentenced to one year incarceration to be served concurrently with his other sentences for his other crimes.
 {¶ 2} On appeal, he raises the same assignments of error and presents the same factual situation regarding sentencing as we dealt with in Montgomery County App. Case No. 19277. On the authority of the decision in that case, we hereby overrule both assignments of error and affirm the judgment.
FAIN, P.J. and GRADY, J., concur.